Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 1 of 34 PageID #: 43028



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BIO-RAD LABORATORIES INC. and THE
 UNIVERSITY OF CHICAGO,

               Plaintiffs,

       V.                                               No. 15-cv-152-RGA

  1OX GENOMICS, INC.,

               Defendant.



                                  MEMORANDUM OPINION

Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Edward R. Reines, Derek
C. Walter, Amanda Branch, Christopher S. Lavin, WEIL, GOTSHAL & MANGES LLP,
Redwood Shores, CA; Robert T. Vlasis Ill, WEIL, GOTSHAL & MANGES LLP, Washington,
DC.

      Attorneys for Plaintiffs.

Frederick L. Cottrell, III, Jason J. Rawnsley, Alexandra M. Ewing, RICHARDS, LAYTON &
FINGER, P.A., Wilmington, DE; E. Joshua Rosenkranz, Melanie L. Bostwick, Elizabeth R.
Moulton, ORRICK HERRINGTON & SUTCLIFFE LLP, New York, NY; Matthew Powers,
Azra Hadzirnehmedovic, Robert Gerrity, TENSEGRITY LAW GROUP LLP, Redwood Shores,
CA; David I. Gindler, Alan J. Heinrich, Lauren N. Drake, Elizabeth C. Tuan, IRELL & '
MANELLA LLP, Los Angeles, CA.

      Attorneys for Defendant.




July3, 2019
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 2 of 34 PageID #: 43029



~                          D TRICTJUD

          Presently before the Court is Defendant's motion for judgment as a matter oflaw under

Federal Rule of Civil Procedure 50(b), new trial under Federal Rule of Civil Procedure 59, and

remittitur. (D.I. 509). I have reviewed the parties' briefing. (D.I. 510, 530, 535). I have also

reviewed Plaintiffs' notice of subsequent development. (D.I. 551). For the following reasons,

Defendant's motion is DENIED.

  I.      BACKGROUND

          On February 12, 2015, RainDance Technologies, Inc. and the University of Chicago filed

suit against lOX Genomics, Inc. alleging infringement of several patents. On May 30, 2017,

Bio-Rad Laboratories Inc. substituted for RainDance. (D.I. 180). I held a jury trial from

November 5 to 13, 2018. 1 Only three patents remained at issue-U.S. Patent Nos. 8,889,083

("the '083 patent"), 8,304,193 ("the '193 patent"), and 8,329,407 ("the '407 patent"). (See D.I.

499). The jury found all three patents valid and infringed, that the infringement was willful, and

that Plaintiffs were entitled to $23,930,718 in damages. (D.I. 476).

          1OX now moves for judgment as a matter of law that the accused products do not

infringe, that infringement was not willful, that the asserted claims are invalid, and that Plaintiffs

failed to present a legally sufficient damages case. Where appropriate, 1OX requests remittitur of

damages. (D.I. 510 at 30). In the alternative, lOX moves for a new trial. (Id.).

 II.      LEGAL STANDARDS

       A. Judgment as a Matter of Law

          Judgment as a matter of law is appropriate if "the court finds that a reasonable jury would

not have a legally sufficient evidentiary basis to find for [a] party" on an issue. Fed. R. Civ. P.



          1
              I cite to the trial transcript as "Tr."

                                                        2
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 3 of 34 PageID #: 43030



50(a)(l). "Entry of judgment as a matter oflaw is a 'sparingly' invoked remedy, 'granted only

if, viewing the evidence in the light most favorable to the nonmovant and giving it the advantage

of every fair and reasonable inference, there is insufficient evidence from which a jury

reasonably could find liability."' Marra v. Phi/a. Haus. Auth., 497 F.3d 286,300 (3d Cir. 2007)

(citation omitted).

       "To prevail on a renewed motion for JMOL following a jury trial, a party must show that

the jury's findings, presumed or express, are not supported by substantial evidence or, if they

were, that the legal conclusion(s) implied [by] the jury's verdict cannot in law be supported by

those findings." Pannu v. Iolab Corp., 155 F.3d 1344, 1348 (Fed. Cir. 1998). "'Substantial'

evidence is such relevant evidence from the record taken as a whole as ·might be accepted by a

reasonable mind as adequate to support the finding under review." Perkin-Elmer Corp. v.

Computervision Corp., 732 F.2d 888, 893 (Fed. Cir. 1984).

        In assessing the sufficiency of the evidence, the Court must give the non-moving party,

"as [the] verdict winner, the benefit of all logical inferences that could be drawn from the

evidence presented, resolve all conflicts in the evidence in his favor and, in general, view the

record in the light most favorable to him." Williamson v. Consol. Rail Corp., 926 F.2d 1344,

1348 (3d Cir. 1991). The Court may "not determine the credibility of the witnesses [nor]

substitute its choice for that of the jury between conflicting elements in the evidence." Perkin-

Elmer, 732 F.2d at 893. Rather, the Court must determine whether the evidence supports the

jury's verdict. See Dawn Equip. Co. v. Ky. Farms Inc., 140 F.3d 1009, 1014 (Fed. Cir. 1998);

Gomez v. Allegheny Health Servs. Inc., 71 F.3d 1079, 1083 (3d Cir. 1995) (describing standard

as "whether there is evidence upon which a reasonable jury could properly have found its

verdict"); 9B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2524



                                                 3
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 4 of 34 PageID #: 43031



(3d ed. 2008) ("The question is not whether there is literally no evidence supporting the party

against whom the motion is directed but whether there is evidence upon which the jury might

reasonably find a verdict for that party.").

       Where the moving party bears the burden of proof, the Third Circuit applies a different

standard. This standard "requires the judge to test the body of evidence not for its insufficiency

to support a finding, but rather for its overwhelming effect." Fireman's Fund Ins. Co. v.

Videfreeze Corp., 540 F.2d 1171, 1177 (3d Cir. 1976) (quoting Mihalchak v. Am. Dredging Co.,

266 F.2d 875, 877 (3d Cir. 1959)). The Court "'must be able to say not only that there is

sufficient evidence to support the finding, even though other evidence could support as well a

contrary find_ing, but additionally that there is insufficient evidence for permitting any different

finding."' Id at 1171 (quoting Mihalchak, 266 F.2d at 877).

    B. New Trial

       Federal Rule of Civil Procedure 59(a)( 1)(A) provides, in pertinent part: "The court may,

on motion, grant a new trial on all or some of the issues-and to any party- ... after a jury trial,

for any reason for which a new trial has heretofore been granted in an action at law in federal.

court .... " The decision to grant or deny a new trial is committed to the sound discretion of the

district court. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980); O/efins Trading,

Inc. v. Han Yang Chem. Corp., 9 F.3d 282,289 (3d Cir. 1993) (reviewing district court's grant or

denial of new trial motion under the "abuse of discretion" standard). Although the standard for

granting a new trial is less rigorous than the standard for granting judgment as a matter of law-

in that the Court need not view the evidence in the light most favorable to the verdict winner-a

new trial should only be granted where "a miscarriage of justice would result if the verdict were




                                                  4
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 5 of 34 PageID #: 43032



to stand," the verdict "cries out to be overturned," or where the verdict "shocks [the]

conscience." Williamson, 926 F.2d at 1352-53.

III.      ASSERTED CLAIMS

       A. The '083 Patent

          Plaintiffs asserted claims 1 and 9 of the '083 patent. The claims provide:

              1.   A microfluidic system comprising:
                     a non-fluorinated microchannel;

                     a carrier fluid comprising a fluorinated oil and a fluorinated surfactant
                     comprising a hydrophilic head group in the microchannel;

                     at least one plug2 comprising an aqueous plug-fluid in the microchannel
                     and substantially encased by the carrier-fluid, wherein the fluorinated
                     surfactant is present at a concentration such that surface tension at the
                     plug-fluid/microchannel wall interface is higher than surface tension at
                     the plug-fluid/carrier fluid interface.

              9. The microfluidic system of claim 1, wherein the fluorinated surfactant
              comprises an oligoethylene glycol.

       B. The '193 Patent

          Plaintiffs asserted claims 1, 6, and 8 of the '193 patent. The relevant claims provide:

              1. A method for conducting an autocatalytic reaction in plugs in a microfluidic
              system, comprising the steps of:

                     providing the microfluidic system comprising at least two channels
                     having at least one junction;

                     flowing an aqueous fluid containing at least one substrate molecule and
                     reagents for conducting an autocatalytic reaction through a first channel
                     of the at least two channels;

                     flowing an oil through the second channel of the at least two channels;

                     forming at least one plug of the aqueous fluid containing the at least one
                     substrate molecule and reagents by partitioning the aqueous fluid with
                     the flowing oil at the junction of the at least two channels, the plug being
                     substantially surrounded by an oil flowing through the channel, wherein

          2
              The parties also refer to plugs as "droplets."

                                                               5
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 6 of 34 PageID #: 43033



             the at least one plug comprises at least one substrate molecule and
             reagents for conducting an autocatalytic reaction with the at least one
             substrate molecule; and

             providing conditions suitable for the autocatalytic reaction in the at least
             one plug such that the at least one substrate molecule is amplified.

       6. The method of claim 1, wherein the oil is fluorinated oil.

       7. The method of claim 1, wherein the carrier fluid further comprises a
       surfactant.

       8. The method of claim 7, wherein the surfactant is fluorinated surfactant.

   C. The '407 Patent

      Plaintiffs asserted claims 1, 10, and 11 of the '407 patent. The relevant claims provide:

       1. A method for conducting a reaction in plugs in a microfluidic system,
       comprising the steps of:

             providing the microfluidic system comprising at least two channels
             having at least one junction;

             continuously flowing ah aqueous fluid containing at least one biological
             molecule and at least one reagent for conducting the reaction between
             the biological molecule and the at least one reagent through a first
             channel of the at least two channels;

             continuously flowing a carrier fluid immiscible with the aqueous fluid
             through the second channel of the at least two channels;

             forming at least one plug of the aqueous fluid containing the at least one
             biological molecule and the at least one reagent by partitioning the
             aqueous fluid with the flowing immiscible carrier fluid at the junction of
             the at least two channels, the plug being substantially surrounded by the
             immiscible carrier fluid flowing through the channel, wherein the at least
             one plug comprises at least one biological molecule and the at least one
             reagent for conducting the reaction with the at least one biological
             molecule; and

             providing conditions suitable for the reaction in the at least one plug
             involving the at least one biological molecule and the at least one reagent
             to form a reaction product.

       8. The method according to claim 1, wherein the immiscible carrier fluid is an
       oil.


                                               6
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 7 of 34 PageID #: 43034



           9. The method according to claim 8, wherein the oil comprises a surfactant.

           10. The method according to claim 9, wherein the surfactant is a
           fluorosurfactant.

           11. The method according to claim 8, wherein the oil is a fluorinated oil.

 IV.      NON-INFRINGEMENT

          The jury found direct, induced, and contributory infringement of each asserted claim

 relating to each of lOX's accused products. (D.I. 476). In addition, for liability under 35 U.S.C.

 § 271(±)(2), the jury found that l0X supplies from the United States a component of the

 invention claimed in the '083 patent. (Id. at 3). Lastly, the jury found that infringement was

 willful. (Id. at 8).

       A. '083 Patent

          l0X's motion addresses two limitations in claim 1 of the '083 patent-(1) the "non-

 fluorinated microchannel" and (2) the claimed surface tension relationship between the "plug-

 fluid/microchannel wall interface" and the "plug-fluid/carrier fluid interface." (D.I. 510 at 1-5,

 10-11). For the following reasons, l0X's motion is DENIED with respect to_both limitations.

             1. "non-fluorinated microchannel"

          Three out of the six accused products are modified to include 0.02% Kynar, a substance

 containing fluorine. Tr. at 368: 15-369: 19 (Dr. Sia). The jury found the products with Kynar did

 not literally satisfy the "non-fluorinated microchannel" limitation, but did meet the limitation

- under the doctrine of equivalents. (D.I. 476 at 3). l0X argues that the jury verdict is wrong as

 matter oflaw, or in the alternative, that it is based on insufficient evidence. (D.I. 510 at 1-4).

          "[T]he doctrine of equivalents cannot be employed in a manner that wholly vitiates a

 claim limitation." SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337,

· 1346 (Fed. Cir. 2001). For example:


                                                   7
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 8 of 34 PageID #: 43035



         [I]f a patent states that the claimed device must be "non-metallic," the patentee
         cannot assert the patent against a metallic device on the ground that a metallic
         device is equivalent to a non-metallic device. The unavailability of the
         doctrine of equivalents could be explained either as the product of an
         impermissible vitiation of the "non-metallic" claim limitation, or as the product
         of a clear and binding statement to the public that metallic structures are
         excluded from the protection of the patent.

Id at 1347. "'Vitiation' is not an exception to the doctrine of equivalents." Deere & Co. v. Bush

Hog, LLC, 703 F.3d 1349, 1356 (Fed. Cir. 2012). "The proper inquiry for the court is to apply

the doctrine of equivalents, asking whether an asserted equivalent represents an 'insubstantial

difference' from the claimed element, or 'whether the substitute element matches the function,

way, and result of the claimed element."' Id (quoting Warner-Jenkinson Co. v. Hilton Davis

Chem. Co., 520 U.S. 17, 40 (1997)). The argument against equivalence is especially strong

where the prosecution history indicates "particular advantages arising from the absence of' the

allegedly equivalent feature. Moore US.A., Inc. v. Standard Register Co., 229 F.3d 1091, 1115

n.5 (Fed. Cir. 2000); see also SciMed, 242 F.3d at 1347 (finding strong support for not applying

the doctrine of equivalents where the asserted patents "specifically recognized and disclaimed"

the allegedly equivalent structure, making clear that the patentee regarded it as "significantly

inferior" to the structure used in the invention).

       Here, it is undisputed that the accused products with Kynar have microchannels with

some amount of fluorine. Tr. at 369:14-19 (Dr. Sia). l0X argues that the jury's finding of

equivalence thus vitiates the "non-fluorinated microchannel" limitation. (D.I. 510 at 2). l0X

further asserts that the patentee disclaimed fluorinated microchannels during prosecution by

adding "non-fluorinated" to avoid prior art. (Id at 3).

       I considered the prosecution history for "non-fluorinated'; during summary judgment. I

found the patentee "sought to distinguish the 'microchannel' in its system from the channels

described in [the prior art], which may be 'coated with ... fluorinated oils.'" (D.1. 351 at 9).
                                                     8
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 9 of 34 PageID #: 43036



Thus, the patentee·only disclaimed '"microchannel[s]' 'coated' with fluorine for a purpose-not

t~ose containing de minimis amounts of fluorine that have no effect on how the microchannel

functions in the system." (Id). Similarly, in denying lOX's Rule 50(a) motion, I noted that

Plaintiffs could meet the doctrine of equivalents for "non-fluorinated microchannel" with "a

product that has the absence of fluorine atoms other than minute quantities that have no function

in the accused product." (D.I. 504, Ex.Bat 61).

       1OX argues that my prior ruling is inconsistent with the Federal Circuit's standard that

hinges on whether the asserted equivalent and claimed element are "insubstantially different."

(D.I. 510 at 3). lOX relies on Moore, which addressed a limitation requiring adhesive strips to

extend the "majority of the lengths" of a sheet. 229 F.3d at 1105. The accused product had

strips extending about 48% of the length. Id at 1106. The Federal Circuit affirmed the district

court's summary judgment finding of no infringement by equivalents, because "to allow what is

undisputedly a minority (i.e., 47.8%) to be equivalent to a majority would vitiate the [claim]

requirement," and "it would defy logic to conclude that a minority-the very antithesis of a

majority-could be insubstantially different from a claim limitation requiring a majority, and no

reasonable juror could find otherwise." Id 1OX argues that, like in Moore, no reasonable juror

could find a microchannel "containing quintillions of fluorine atoms" to be "insubstantially

different" from a "non-fluorinated microchannel." (D.I. 510 at 4).

       I agree with 1OX that the proper inquiry is whether the asserted equivalent-a

microchannel with 0.02% Kynar-is "insubstantially different" from the claimed element-a

"non-fluorinated microchannel." See Bush Hog, 703 F.3d at 1356. However, unlike in Moore, I

do not think having 0.02% Kynar is "the very antithesis" of "non-fluorinated." See 229 F.3d at

1106. In Bush Hog, the Federal Circuit made clear that equivalence may be determined by



                                                 9
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 10 of 34 PageID #: 43037



 asking "whether the substitute element matches the function, way, and result of the claimed

 element." 703 F.3d at 1356. Although lOX emphasizes that the accused products contain

 "quintillions" of fluorine atoms, Plaintiffs' expert, Dr. Sia, noted that "[a]toms are really, really

 small" and "millions of atoms is not a lot." Tr. at 457:1-13. In addition, Dr. Sia testified that the

 addition of Kynar did not change how the microchannels worked, as evidenced by 1OX' s

 documents and testimony from Dr. Lowe, a lOX scientist. Tr. at 370:19-373:8. Therefore, a

 reasonable juror could find that a 0.02% Kynar microchannel is "insubstantially different" from a

 "non-fluorinated microchannel," because the Kynar microchannel contains negligible amounts of

 fluorine and "matches the function, way, and result" of a non-fluorinated microchannel.

          In the alternative, 1OX argues that there is insufficient evidence to support the jury's

 verdict, because Dr. Sia merely "reiterated his opinions on literal infringement under the label of

 the doctrine of equivalents." (D.I. 510 at 4-5). 3 I disagree. By t~stifying on how the addition of

 Kynar had no effect on the microchannels in lOX's products, Dr. Sia gave sufficiently

 particularized testimony to support the jury's verdict. See Tr. at 370:19-373:8.

               2. Surface Tension Relationship

          The '083 patent requires that "the fluorinated surfactant is present at a concentration such

 that surface tension at the plug-fluid/microchannel wall interface is higher than surface tension at

 the plug-fluid/carrier fluid interface." 1OX argues that no reasonable juror could find 1OX' s

 products meet such surface tension relationship. (D.I. 510 at 10-11 ).

          Dr. Sia presented substantial evidence that the accused products meet the surface tension

 limitation. First, he opined that the surface tension relationship means that "the droplet will then



          3
             1OX also argues that Dr. Sia' s testimony is insufficient because he is neither a person of ordinary skill in
 the art nor testified from the perspective ofone. (D.I. 510 at 4). This argument is unavailing. See supra Section
 V.A.
                                                            10
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 11 of 34 PageID #: 43038



not stick to the channel wall, and instead, it's going to be encased in the carrier fluid." Tr. at

381:12-19. It is undisputed that the droplet does not touch the channel wall in lOX products. Id

at 382:25-383:7, 383:24-384:9. Second, Dr. Sia presented results from surface tension testing

done by Bio-Rad personnel. Id. at 385:13-15. He explained that they first measured the surface

tension between the plug fluid and microchannel wall by placing the plug fluid on the 1OX chips.

Id. at 385:19-23, 1298:1-2. They then measured the surface tension between the plug fluid and

carrier fluid by placing the carrier fluid on top of the plug fluid. Id. at 385:24-386:2. The

measurements were made using standard lab instruments. Id. at 386:2-4. Dr. Sia explained that,

because the chips are made of the same material throughout, measurements taken on the surface

of the chip are an accurate reflection of what happens inside the microchannel. Id at 1297:23-

 1298:3.

           lOX argues that the Bio-Rad tests are insufficient to show the requisite surface tension

relationship. (D.I. 510 at 10). lOX's expert, Dr. Huck, testified that due to differences such as

surface contaminations, surface roughness, surfactants in the plug fluids, or presence of gel

beads, one "really would have to do experiments inside the microchannel." Tr. at 1089:18-21.

However, Dr. Huck agreed that "if a sufficient concentration of surfactant is present such that the

plug flowed smoothly without adhering to the channel walls[,] then the surface tension at the

 plug[/]wall interface will be higher than at the plug[/]carrier interface." Id. at 1097:2-11.

           The jury's verdict is supported by substantial evidence. Given Dr. Sia's testimony, the

jury was not required to accept Dr. Huck's opinion that the claimed surface tension could only be

 measured by testing inside the microchannel. See id. at 1089:18-21, 1297:23-1298:3. Further, it

 is undisputed that droplets in lOX products do not adhere to the channel wall. Id. at 382:25-




                                                   11
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 12 of 34 PageID #: 43039



383:7, 383:24-384:9. Therefore, it would be consistent with Dr. Huck's testimony to find that

the accused products meet the claimed surface tension relationship. See id at 1097 :2-11. ,

    B. '193 Patent-"autocatalytic reaction"

        For the following reasons, 1OX' s motion is DENIED with respect to the '193 patent's

"autocatalytic reaction" limitation.

        I construed "autocatalytic reaction" to mean "a reaction in which a product of the reaction

is also a reagent for the same reaction." (D.I. 469 ,r 8). Dr. Sia testified that the PHASE and

Landlord reactions in IOX products are autocatalytic. Tr. at 417:13-418:15, 422:1-21. Although

 1OX moves for JMOL with respect to both reactions, its substantive arguments only address the

Landlord reaction. (D.I. 510 at 9-10).

        Dr. Sia explained that the Landlord reaction starts with a single DNA strand, which

 combines with enzymes to create new DNA strands. The new DNA strands are both products

 and reagents of the Landlord reaction-they are a product of the reaction between the first DNA

 strand and the enzymes, but will also undergo the same reaction to produce more DNA strands.

 Tr. at 422:12-423:21. In support, Dr. Sia relies on l0X internal documents and Rule 30(b)(6)

 testimony. Id at 422:1-3 (PTX-1204-011), 423:25-424:7 (deposition video).

        IOX argues that Dr. Sia failed to present sufficient evidence to support his opinions. (D.I.

 510 at 9-10). l0X's expert, Dr. Quackenbush, opined that the Landlord reaction is not

 autocatalytic because each reaction produces a different fragment of DNA. Tr. at 1129:18-23.

 The reaction copies sections of a DNA strand, wherein each section is randomly selected by

 enzymes. The fragments that are copied from the original DNA strand feed back into the

 reaction by acting as templates from which new fragments are copied. Id at 1130:4-22.




                                                12
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 13 of 34 PageID #: 43040



           The jury's verdict is supported by substantial evidence. Aside from their ultimate

conclusions, I think Dr. Sia and Dr. Quackenbush gave comparable testimony. They agreed that

the products of the Landlord reaction, DNA :fragments, are used to create more DNA fragments.

See id. at 422:12-423:21, 1130:4-22. Thus, the DNA fragments are both products and reagents

of the reaction. That is sufficient to meet my construction of an autocatalytic reaction. Dr.

Quackenbush assumed that the Landlord reaction could not be autocatalytic because each copied

DNA fragment is different. I do not think my construction is that limiting-it requires that a

product of the reaction be a reagent for the same reaction, but does not specify that each product

and reagent be identical. (See D.I. 469 1 8).

     C. '407 and '193 Patent Preambles

           For the following reasons, 1OX' s motion is DENIED with respect to the '407 and '193

patent preambles.

           The preambles in claim 1 of the '407 and ' 193 patents describe a method for conducting a

reaction "in plugs in a microfluidic system." The preambles are identical except that the '193

patent specifies "an autocatalytic reaction." '407 patent at 78:54-55; '193 patent at 78:8-9. I will

 refer to the '407 patent for simplicity, but the same analysis applies to both patents. (D.I. 510 at

 5 n.2).

           1OX argues that under the correct claim construction, the preambles limit the claims to

 methods of conducting reactions in a microfluidic system. (D.I. 510 at 6). During claim

 construction; I found each preamble "limiting only to the extent that it provides antecedent basis

 for the terms 'microfluidic system' and 'reaction."' (D.I. 116 at 13). Specifically, I noted:

            While portions of a preamble may be limiting where those portions provide an
            antecedent basis for terms appearing in the body of the claim, it is
            inappropriate to construe an entire preamble as limiting if the rest of the
            preamble language is not limiting. Here, the preamble language states an

                                                   13
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 14 of 34 PageID #: 43041



         intended use for the invention, "followed by the body of the claim, in which
         the claim limitations describing the invention are recited." Furthermore, the
         invention as claimed is "structurally complete" without the remaining
         preamble language. The claim elements are duplicative of the preamble in that
         it is clear that the reaction in question takes place "in the at least one plug."
         Nothing in the body of the claims further limits the location of the reaction.

 (Id at 12 (quoting TomTom, Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed. Cir. 2015)). I later

 prohibited 1OX from arguing at trial that reactions must occur in the microfluidic system as

 inconsistent with my claim construction order. Tr. at 21:18-22:13, 275:3-6.

        If a preamble "recites essential structure or steps, or if it is 'necessary to give life,

 meaning, and vitality' to the claim," then the preamble can limit the scope of a claim. Catalina

 Mktg. Int'!, Inc. v. Coo/savings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002). "When limitations

 in the body of the claim rely upon and derive antecedent basis from the preamble, then the

 preamble may act as a necessary component of the claimed invention." Eaton Corp. v. Rockwell

 Int'! Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003). However, that a phrase in the preamble

 "provides a necessary structure for [the claim] does not necessarily convert the entire preamble

 into a limitation, particularly one that only states the intended use of the invention." TomTom,

 790 F.3d at 1323.

        The Federal Circuit's analysis in TomTom is informative. In TomTom, the asserted claim

 provided, "A method for generating and updating data for use in a destination tracking system of

 at least one mobile unit," comprising steps of "generating and storing traveled distance data,"

 "generating and storing section data," and "generating a section data file." 790 F.3d at 1318.

 The Federal Circuit agreed with the district court that the phrase "destination tracking system of

 at least one mobile unit" in the preamble was limiting, because it provides an antecedent basis

 for the later use of"mobile unit" in the body of the claim. Id at 1323. However, the Federal

 Circuit went on to find the phrase "[a] method for generating and updating data for use in" ("the

                                                   14
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 15 of 34 PageID #: 43042



 generating language") was not limiting and did not provide an antecedent basis for any of the

 claims. See id at 1323-24. "Rather, it [was] language stating a purpose or intended use and

 employs the standard pattern of such language: the words 'a method for a purpose or intended

 use comprising,' followed by the body of the claim, in which the claim limitations describing the

 invention are recited." Id at 1324. Therefore, the Federal Circuit found the claim "directed to a

 method for generating and updating travel-related data and [did] not require the data to be used

 later." Id. at 1324. The claim only required "that the data be generated, selected, stored, and

 continuously updated," all of which were performed within the body of the claim. Id. "Though

 the collected data could at some point be used in the context of a navigation system, this [was]

 not required of [the claim], and [did] not convert it into a claim limitation." Id. ·

        As discussed in my claim construction opinion,· I do not think the '407 patent preamble

 requires the reaction to occur in the microfluidic system. (See D.I. 116 at 12-13). That

 "reaction" and "microfluidic system" provide antecedent basis for the use of those terms in the

 body of the claim does not necessarily convert the entire preamble into a limitation. See

 TomTom, 790 F.3d at 1323. Specifically, the portion of the preamble that states "conducting a

 reaction in plugs in a microfluidic system" is not limiting. Like the generating language in

 TomTom, the conducting language does not provide an antecedent basis for the rest of the claim

 and follows the standard pattern of "a method for a purpose or intended use comprising,"

 followed by the body of the claim. See id. at 1324. The body of the claim requires "providing

 the microfluidic system comprising at least two channels having at least one junction," forming a

 plug at the junction, and "providing conditions suitable for the reaction" in the plug. '407 patent

 at 78:53-79:12. It says nothing about where the reaction would take place. Therefore, like in

 TomTom, though the plug having "conditions suitable for the reaction" could at some point be


                                                   15
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 16 of 34 PageID #: 43043



 used to conduct reactions in the microfluidic system, "this is not required of [claim 1], and does

 not convert it into a claim limitation." See 790 F.3d at 1324.

     D. Direct Infringement

          For the following reasons, l0X's motion is DENIED with respect to direct infringement.

          All of the asserted claims are method claims except claim 1 of the '083 patent, which

 covers a microfluidic system. However, the '083 patent system must include "at least one plug."

 '083 patent at 73: 10-17. It is undisputed that 1OX does not sell its products with plugs-the

 plugs are formed by running the products. Tr. at 721 :19-23, 1326:15-21; (see also D.I. 510 at

 11; D.I. 530 at 8-9). Therefore, to be a direct infringer, 1OX had to have used its accused

 products. 1OX argues that there was insufficient evidence to support the jury's verdict that 1OX

 directly infringed through use of the accused products. (D.I. 510 at 11-12).

          The jury heard relevant testimony from Dr. Ness, co-founder and former Chief

 Technology Officer of 10X,4 and Dr. Huck, lOX's infringement expert. Dr. Ness stated that l0X

 ran its products "as of2016" for testing purposes in California. Tr. at 956:1-15. He further

 stated that they ran the "actual product according to how it's supposed to be used in the product

 literature." Id. at 956:25-957:6. Plaintiffs assert that the l0X products "as of2016" are the

 accused products. (D.I. 530 at 9). 1OX argues that that cannot be true because the Chromium

 Single Cell V(D)J product was not launched until 2017. (D.I. 535 at 5 (citing PTX 1255)).

 However, Dr. Huck also testified that 1OX set up its systems in a demonstration lab in California

 where he used the products. Tr. at 1108:2-1109:5. Plaintiffs argue that this occurred after Dr.

 Ness left. (D.I. 530 at 9). 5


          4
            Dr. Ness left lOX in September 2016. Tr. at 907:19-908:1.
          5
            I believe Plaintiffs' theory is that IOX did not specifically set up the demonstration lab for Dr. Huck as an
 expert in this case, but maintained it for general use. Therefore, 1OX employees would have directly infringed by
 using the products in the lab.

                                                           16
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 17 of 34 PageID #: 43044



         The testimony from Drs. Ness and Huck is substantial evidence sufficient to support the

jury's verdict. "Direct infringement can be proven by circumstantial evidence." Toshiba Corp.

 v. Imation Corp., 681 F.3d 1358, 1364 (Fed. Cir. 2012). From the fact that IOX ran its products

 "as of 2016" for testing purposes and maintained a "demonstration lab" in California where Dr.

 Huck used 1OX products, a reasonable juror could infer that 1OX used each of its accused

 products. 6

     E. Indirect Infringement

         For the following reasons, 1OX' s motion is DENIED with respect to indirect

 infringement.

         The jury found both induced and contributory infringement of each asserted patent. (D.I.

 476). IOX argues that, at most, Plaintiffs' evidence shows that IOX knew of the asserted patents,

 which is insufficient as a matter of law for either induced or contributory infringement. (D .I. 510

 at 12-14).

         The Supreme Court clarified the knowledge requirement for indirect infringement in

 Commil USA, LLC v. Cisco Systems, Inc., 135 S. Ct. 1920 (2015). While direct infringement is a

 "strict-liability offense," "liability for inducing infringement attaches only if the defendant knew

 of the patent and that the induced acts constitute patent infringement." Id. at 1926 (internal

 quotation marks omitted). "Like induced infringement, contributory infringement requires

 knowledge of the patent in suit and knowledge of patent infringement." Id. Therefore,

 knowledge of the patents alone cannot support a finding of indirect infringement. The requisite




         6
            Given that I find sufficient evidence to support indirect infringement, see infra Section IV.E, even ifI
 were wrong about direct infringement relating to the Chromium Single Cell V(D)J product, I do not believe any of
 the other issues the jury decided, such as willfulness and damages, would be affected.
                                                         17
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 18 of 34 PageID #: 43045



 knowledge, however, can be met with circumstantial evidence. See Enplas Display Device

 Corp. v. Seoul Semiconductor Co., Ltd, 909 F.3d 398,408 (Fed. Cir. 2018).

        Plaintiffs argue that substantial evidence supports the jury's finding that 1OX knew of

 both the asserted patents and its infringement. (D.I. 530 at 9-13). lOX was on notice of its             .

 alleged infringement for the entire damages period. (D.I. 5); Tr. at 651:12-16 (lOX did not begin

 selling its accused products until after Plaintiffs served their initial complaint). Dr. Hindson, co-

 founder and Chief Scientific Officer of 1OX, 7 was the "point person for IP in the early stages of

 lOX." Id at 694:14-15, 781 :9-10. He admitted that lOX monitored the asserted patents as patent

 applications were filed and patents issued. Id at 787:14-22. He also stated that he looked at the

 asserted patents for "intellectual property reasons," "as [1 OX] was adopting droplets." Id at

 786:24-787:3.

        Dr. Ness explained that 1OX first tried other approaches such as capsules and wells but

 moved to droplets after the other approaches were unsuccessful. Id at 953:1-954:13. Both Drs.

 Hindson and Ness had prior experience with droplets. They previously co-founded QuantaLife,

 which developed a product to perform polymerase chain reaction ("PCR") in droplets. Id at

 700:3-23, 907:19. Dr. Hindson was also Chief Scientific Officer at QuantaLife. Id at 700:10-

 12. He explained that he and Dr. Ness built the QuantaLife product and "were really the only

 ones who really knew the nuts and bolts from start to finish of that product." Id at 703:4-7.

 Bio-Rad acquired QuantaLife in 2011 to develop its droplet business. Id at 47:23-48:2, 82:11-

 19, 120:8-121:5, 701:6-10. Drs. Hindson and Ness stayed at Bio-Rad for about a year before

 leaving to found lOX. Id _at 705:5-6, 707:2-7, 907:17-24.




        7
            Dr. Hindson described bis role as ''the head science guy at the company." Tr. at 694:16-18.
                                                          18
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 19 of 34 PageID #: 43046



         There is no real dispute that 1OX knew of the asserted patents. As to knowledge of

infringement, neither party presented direct evidence of 1OX' s state of mind, at least with respect

 to the '407 and '193 patents. 8 The testimony from Drs. Hindson and Ness, however, provides

 enough circumstantial evidence to support the jury's verdict. Both were experts in droplets and

 had succeeded in using droplets at QuantaLife. In fact, they were so successful that Bio-Rad

 acquired QuantaLife to develop its droplet business. Yet, when they left Bio-Rad to start 1OX,

they avoided using droplets in their new system. Only after failing with other approaches did

 they return to droplets. Dr. Hindson admitted that, as the "point person for IP," he looked at the

 asserted patents as 1OX made the move to droplets. A reasonable juror could thus conclude that

 1OX knew its droplet products were infringing the asserted patents.

         The '083 patent is a somewhat different situation because it requires a microfluidic

 system with a "non-fluorinated microchannel." As discussed, lOX deliberately added 0.02%

 Kynar, a substance containing fluorine, to its microfluidic chips. See supra Section IV.A.I. lOX

 presented evidence that it did not believe its products infringed after the addition of Kynar. Dr.

 Stuelpnagel, the Chairman of the Board, said that he came up with and advocated for the addition

 ofKynar as a means to "intentionally add some fluorine and take [the] issue off the table." Id at

 604:11-21. He also noted that lOX "wanted to make sure that whatever [it] did intentfonally to

 the chip would cause no problems with [its] current product." Id. at 604:22-24. Likewise, Dr.

 Saxonov, the CEO, testified that the Kynar was added because "while [1 OX] felt like [its]

 position as far as patent infringement was very strong, this was going to make it even stronger."




         8
            l0X argues that Dr. Hindson stated that l0X didn't think it infringed. (D.I. 510 at 13). The testimony
 l0X refers to is said in passing in response to a question about the addition ofKynar to avoid infringement of the
 '083 patent. He responds, "We didn't think we infringed any way. To make a lot of fluorine into the chip, then it's
 a fluorinated microchannel." Tr. at 792:8-15. Dr. Hindson appears to be referring to the '083 patent, not making a
 general statement about infringement of all the asserted patents.

                                                         19
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 20 of 34 PageID #: 43047



Id. at 602:1-15. Neither Drs. Stuelpnagel nor Saxonov could identify any technical benefits from

the addition ofKynar. Id. at 605:2-12, 602:16-20.

        Plaintiffs argue that the jury could have found "the inclusion of a meaningless chemical

to try to create a non-infringement argument was evidence of culpability." (D.I. 530 at 12). I

agree, although I think this is a close case. 9 1OX has not shown that no reasonable juror could

find, given the small amount of fluorine added and lack of identified benefits, that 1OX knew its

post-Kynar products infringed the '083 patent.

        Therefore, the jury's inclirect infringement verdicts are supported by substantial evidence.

    F. Section 271(f)(2) Infringement

         For the following reasons, lOX's motion is DENIED with respect to§ 271(±)(2)

infringement.

         35 U.S.C. § 271(±)(2) provides:

             Whoever without authority supplies or causes to be supplied in or from the
             United States any component of a patented invention that is especially made or
             especially adapted for use in the invention and not a staple article or
             commodity of commerce suitable for substantial noninfringing use, where such
             component is uncombined in whole or in part, knowing that such component is
             so made or adapted and intending that such component will be combined
             outside of the United States in a manner that would infringe the patent if such
             combination occurred within the United States, shall be liable as an infringer.

The jury's verdict under§ 271(±)(2) is based solely on the '083 patent. (D.I. 476 at 3; D.I. 510 at

 14; D.I. 530 at 13). lOX argues that there is insufficient evidence that IOX supplied components

from the United States or knew that such components would be combined in an infringing

manner. (D.I. 510 at 14-16).




         9
           Credibility is an issue for the jury. Perkin-Elmer, 732 F.2d at 893. It did not have to accept any
protestations of innocence by lOX executives.

                                                          20
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 21 of 34 PageID #: 43048



        There was substantial evidence to support finding that 1OX supplies components
                                                                            .          .of the

accused products from the United States to customers abroad. lOX's damages expert, Dr.

 Sullivan, acknowledged that "l0X manufactures and/or assembles its products in the United

 States." Tr. at 1242:1-4. Dr. Sullivan relied on testimony from Ms. Osborn, lOX's Vice

President of Finance. Id. at 1242:5-9, 1243:12-14. The jury heard deposition testimony from

Ms. Osborn that "final assembly" of l0X reagents occurs at l0X's California office. Id at

 1244:11-16. Likewise, Dr. Hindson testified that the reagents used with the accused products are

provided by IOX. Id at 716:4-7. Dr. Hindson also stated that l0X formulates a fluorinated oil

 with its specialized surfactants and "ship[s] it out to [l0X's] customers to use in [l0X's

 system]." Id. at 733:1-9, 734:16-735:3. It is undisputed that l0X sells its products to customers

 worldwide. Id. at 1244:19-1245:6, 1322:12-16. Therefore, a reasonable juror could conclude

 that l0X ships its fluorinated oil, a "component of [the] patented invention that is especially

 made or especially adapted for use in the invention," from California to customers abroad for use

 in the accused products.

        I addressed 1OX' s knowledge of infringement with respect to induced and contributory

 infringement.· For the reasons discussed, a reasonable juror could find that 1OX knew its

 customers would use the accused products in an infringing manner. See supra Section IV.E.

        Therefore, there is substantial evidence to support to the jury's finding that 1OX supplies

 from the United States a component of the '083 patented invention. l0X has thus failed to show

 that it does not infringe under§ 271(±)(2) as a matter oflaw.

    G. Willful Infringement

        For the following reasons, 1OX' s motion is DENIED with respect to willful

 infringement.



                                                 21
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 22 of 34 PageID #: 43049



          Under Halo Electronics, Inc. v. Pulse Electronics, "[t]he subjective willfulness of a

patent infringer, intentional or knowing, may warrant enhanced damages, without regard to

whether his infringement was objectively reckless." 136 S. Ct. 1923, 1933 (2016). Subjective

willfulness is met with proof, by a preponderance of the evidence, that "the defendant acted

despite a risk of infringement that was either known or so obvious that it should have been

known to the accused infringer." WesternGeco L.L.C. v. ION Geophysical Corp., 837 F.3d

 1358, 1362, 1364 (Fed. Cir. 2016) (internal citation and quotation marks omitted).

          Again, based on testimony from Drs. Hindson and Ness, a reasonable juror could

 conclude that 1OX knew its customers would use the accused products in a manner that infringed

the asserted patents. See supra Section IV.E. Therefore, a reasonable juror could also conclude

that, by selling those products, 1OX acted despite a known risk of infringement. Thus, the jury's

 finding of willful infringement is supported by substantial evidence.

  V.      INVALIDITY

          l0X bears the burden of proof by clear and convincing evidence on invalidity. Therefore,

 to prevail on JMOL, l0X must show "not only that there is sufficient evidence to support the

 finding, even though other evidence could support as well a contrary finding, but additionally

 that there is insufficient evidence for permitting any different finding." Fireman's Fund, 540

 F.2d at 1171.

       A. Dr. Sia and the Person of Ordinary Skill in the Art

          For the following reasons, l0X's motion with respect to Dr. Sia's testimony is DENIED.

          1OX argues that Dr. Sia, Plaintiffs' invalidity expert, was neither a person of ordinary

 skill in the art, nor testified from the perspective of a person of ordinary skill in the art. (D .I. 510

 at 17-18). l0X did not raise this issue under Daubert or at trial. Plaintiffs offered Dr. Sia as an



                                                    22
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 23 of 34 PageID #: 43050



expert in the subject matter of the patents-in-suit at trial without objection. Tr. at 357:16-19.

Therefore, 1OX waived any argument relating to Dr. Sia' s alleged failings as a person of ordinary

skill in the art. See MobileMedia Ideas, LLC v. Apple Inc., 966 F. Supp. 2d 439,476 (D. Del.

2013), aff'd in part, rev 'din part, 780 F.3d 1159 (Fed. Cir. 2015) ("A party's failure to object at

trial to the issue it wishes to raise post-trial is fatal to its argument.").

    B. Anticipation-' 407 Patent, Claim 1

        For the following reasons, 1OX' s motion is DENIED with respect to anticipation.

        lOX argues that no reasonable juror could have rejected lOX's evidence that the Quake

reference (DTX 13) anticipates claim 1 of the '407 patent. (D.I. 510 at 18-19). lOX's expert,

Dr. Chang, testified that paragraph 170 of Quake discloses the claim element of"continuously

flowing an aqueous fluid containing at least one biological molecule and at least one reagent for

 conducting the reaction between the biological molecule and the at least one reagent through a

 first channel of the at least two channels." Tr. at 971:6-980:1; (D.1. 510 at 18). However, Dr.

 Sia testified that paragraph 170 does not disclose a channel with both the biological molecule

 and reagent as required by the claim. Id. at 1269:21-1270:25. He further noted that paragraph

 170 "talks about what's going on before the operation of the microfluidic chip." Id. at 1271 :4-9.

A reasonable juror could have relied on Dr. Sia's testimony to find Quake did not disclose the

 "continuously flowing" claim element. Therefore, 1OX has not met its burden of showing that

 there is insufficient evidence to support the jury's verdict that 1OX had not proved by clear and

 convincing evidence that Quake anticipates claim 1 of the '407 patent.

    C. Obviousness

        For the following reasons, lOX's motion is DENIED with respect to obviousness.

            1. '407 Patent, Claims 10 and 11


                                                     23
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 24 of 34 PageID #: 43051



        Claims 10 and 11 of the' 407 patent depend from claim 1 and require the use of a

"fluorosurfactant" and "fluorinated oil," respectively. '407 patent at 80:9-12. lOX argues that

claims 10 and 11 must be invalid as obvious in view of the Quake and Schubert (DTX 16)

references. (D.I. 510 at 19-20).

        Dr. Chang testified that a person of ordinary skill in the art would have had both

motivation to combine and a reasonable expectation of success in using the fluorinated oil and

fluorinated surfactant disclosed in Schubert in the microfluidic device disclosed in Quake. Tr. at

 980:20-984:6. However, Dr. Sia testified that a person of ordinary skill in the art would not have

 combined the two references, because "the Schubert reference talks about painting, coatings,

 polymer technology, metal working in uranium recovered" and did 'not mention microfluidic

 devices. Id. at 1275:8-16. He also explained that Schubert was a "totally different system," and

 thus there would be no reasonable expectation of success in using the fluorinated oils for

 droplets. Id. at 1276:1-12. Dr. Sia further noted that Schubert was published before Quake, and

thus opined, "[I]f it was so obvious to use the fluorinated compounds disclosed in [Schubert] that

 was really about paint, and coatings, and so forth in [Quake's] system, [Quake] would have, I'm

 sure done it." Id. at 1275:17-1276:4. Based on Dr. Sia's te~timony, a reasonable juror could

 conclude that 1OX did not prove that a person of ordinary skill in the art had motivation to, and a

 reasonable expectation of success in, combining Quake and Schubert.

            2. '193 Patent, Claims 6 and 8

        Claims 6 and 8 depend from claim 1 of the '193 patent. Analogous to claims 10 and 11

 of the '407 patent, claims 6 and 8 require a "fluorinated oil" and "fluorinated surfactant,"

 respectively. '193 patent at 78:41-45. However, unlike claim 1 of the '407 patent, claim 1 of the

 '193 patent requires conditions suitable for an "autocatalytic reaction." '193 patent at 78:27-29.



                                                 24
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 25 of 34 PageID #: 43052



1OX argues that claims 6 and 8 of the ' 193 patent must be invalid as obvious in view of the

Quake, Corbett (DTX 18), and Schubert references. (D.I. 510 at 20-21).

       Dr. Chang testified that Corbett disclosed conducting PCR, an autocatalytic reaction, in

"slugs." Tr. at 996:4-8, 997:3-20. In contrast to droplets, slugs are not encapsulated by oil and

thus touch the microchannel wall. Id at 997:11-20. Dr. Chang opined that a person of ordinary

skill in the art would have been motivated to conduct the PCR reactions from Corbett in the

Quake droplet system to avoid the contamination that occurred from the slugs touching the

channel walls. Id. at 997:22-998:13.

       Dr. Sia gave substantial testimony to the contrary. Dr. Sia opined that the slug and

droplet systems are "totally different" and "fundamentally different" from a "flow perspective."

Id. at 1277:25-1278:2. Further, like Schubert, Corbett predates Quake. Thus, Dr. Sia testified

that Quake would have combined the references had there been motivation to do so. Id. at

1278:10-14. I do not think Dr. Sia's testimony is rendered insufficient by his later statement on

cross-examination that a person of ordinary skill in the art "wouldn't need much motivation" to

use PCR. Id. at 1318:3-6. Dr. Sia appears to have been commenting on the use of PCR

generally, as opposed specifically in the context of combining the Corbett and Quake systems.

See id. at 1317:17-1318:6. Therefore, based on Dr. Sia's testimony, a reasonable juror could

conclude that 1OX did not prove that a person of ordinary skill in the art had motivation to

combine Corbett and Quake.

       Therefore, 1OX has failed to show that Dr. Sia' s testimony is so insufficient that the jury

could have only concluded that 1OX proved obviousness.

   D. Lack of Enablement-'407 and '193 Patents

       For the following reasons, lOX's motion is DENIED with respect to lack of enablement.



                                                25
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 26 of 34 PageID #: 43053



        1OX argues that claims 1, 10, and 11 of the '407 patent and claims 6 and 8 of the ' 193

patent are invalid for lack of enablement. (D.I. 510 at 21-23). 1OX asserts that the claims cover

methods for conducting reactions once the droplets are removed from the micro:fluidic chips and

transported outside the micro:fluidic system. (Id. at 21 ). It is undisputed that surfactants are

needed to stabilize the droplets once removed from the micro:fluidic system. (D.I. 510 at 22; D.I.

530 at 22-23); Tr. at 1008:3-23 (Chang), 410:9-411:19 (Sia). lOX argues that the patents thus

fail to enable the claims, because the necessary surfactants were not available until 2008, well

after the date of invention. (D.I. 510 at 22).

        1OX raises two distinct issues for enablement--off-chip reactions and reactions outside

the micro:fluidic system. Plaintiffs address each separately. (D.I. 530 at 22; D.I. 535 at 10).

        Regarding off-chip reactions, Dr. Chang admitted that the asserted patents teach reactions

in droplets wherein the droplets are contained in a capillary that is removed from the

micro:fluidic chip. Tr. at 1054:2-19. Based on that testimony, a reasonable juror could conclude

that the asserted patents tea,ch off-chip reactions.

        Regarding reactions outside the micro:fluidic system, Plaintiffs argue that the necessary

surfactants were available at the time of the invention. 1OX asserts that the surfactants first

became available in 2008, citing to the Holtze paper (DTX 93). (D.I. 510 at 22). However, Dr.

Ismagilov, a named inventor of the asserted patents, testified that the patents teach "exactly" the

same surfactants disclosed in the Holtze paper-":fluoro-surfactants with non-ionic category

groups for doing reaction." Tr. at 221: 11-222: 16. In particular, he stated, "The patents teach

that longer [:fluorocarbon] tails stabilize droplets_;, Id. at 222:15-16. Dr. Sia agreed, opining that

the asserted patents teach "the defining feature of what the Holtze paper says about its own

 surfactants, having long :fluorophillic tails." Id. at 1287:22-1288:16. A reasonable juror could



                                                  26
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 27 of 34 PageID #: 43054



thus conclude that the asserted patents taught the same surfactants taught in the Holtze paper,

meaning that the necessary surfactants were available at the time of the invention. Therefore,

1OX has failed to show that the '407 and '193 patent claims are not enabled as a matter of law.

    E. lndefiniteness-'083 Patent

        For the following reasons, lOX's motion is DENIED with respect to indefiniteness.

       As discussed, the '083 patent claims require the surface tension at the plug-

fluid/microchannel wall interface to be higher than that at the plug-fluid/carrier fluid interface.

See supra Section IV.A.2. lOX argues that claims 1 and 9 of the '083 patent are indefinite

because a person of ordinary skill in the art cannot determine whether the claimed surface

tension relationship is met in a system where there is no plug-fluid/microchannel wall interface.

(D.I. 510 at 23-24).

        It is undisputed that the plug does not touch the microchannel wall during flow. Tr. at

381 :12-19, 382:25-383:7, 383:13-384:9. Dr. Chang testified that a person of ordinary skill in the

art would thus not know where or how to measure the claimed surface tension. Id. at 1003: 10-

 19. Dr. Sia, however, offered substantial opposing testimony. Dr. Sia presented the Bio-Rad

data measuring the relevant surface tensions on the top and bottom of 1OX' s microfluidic chips.

Id. at 384:14-393:13. He explained that surface tension is an intrinsic property-"as long as you

have the same two phases" to measure surface tension between, "then that surface tension is

going to be the same ... no matter where it appears." Id. at 386:5-19. Dr. Sia also identified

portions of the '083 patent specification that state specific surface tension values relevant to the

invention. Id. at 1295:1-19. A reasonable juror could rely on Dr. Sia's testimony to find that a

person of ordinary skill in the art would know how to measure the surface tension at the plug-




                                                 27
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 28 of 34 PageID #: 43055



fluid/microchannel wall interface. Therefore, lOX has failed to show that the '083 patent claims

are indefinite as a matter of law.

 VI.      DAMAGES

          1OX argues that the damages award is based on legally insufficient testimony and is not

supported by substantial evidence. The jury awarded $23,930,718 in damages, which

corresponds to a 15% royalty on lOX's worldwide sales, through the second quarter of 2018.

(D.I. 476); Tr. at 611 :20-613:2. lOX argues that Plaintiffs' damages expert, Mr. Malackowski,

gave insufficient testimony to support the jury's verdict, because ( 1) he relied on noncomparable

prior licenses, (2) he failed to properly apportion damages based on the value of the patented

technology, and (3) there was no basis to include lOX's foreign sales in the royalty base. (D.I.

510 at 24-30). For the following reasons, lOX's motion is DENIED with respect to damages.

       A. Prior Licenses

          lOX previously moved to exclude Mr. Malackowski's comparable license opinions as

inadmissible under Daubert. Mr. Malackowski relies on three prior licenses-

 Caliper/RainDance, Applera/Bio-Rad, and Applied BioSystems/QuantaLife. I denied lOX's

 motion on the basis that Mr. Malackowski provided "reasonable and specific explanations for

 selecting the agreements he did." (D.L 361 at 14; see also D.l. 425 at 5 ("I rejected Defendant's

 arguments in my prior Daubert order, which found that Mr. Malackowski met a showing of

 baseline comparability between the licenses, and that the degree of comparability is a factual

 issue best addressed through cross examination.")). Now, lOX argues that Plaintiffs failed to

 present sufficient evidence at trial to establish comparability. (D.I. 510 at 24-26). Although I

think lOX is correct with respect to the Applera/Bio-Rad license, that alone does not warrant




                                                 28
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 29 of 34 PageID #: 43056



granting JMOL. The Caliper/RainDance and Applied BioSystems/QuantaLife licenses provi<;le

sufficient support for Mr. Malackowski's reasonable royalty opinions.

            1. Caliper/RainDance (PTX 413)

        The Caliper/RainDance license covered a large portfolio of patents relating to

microfluidics. (D.I. 510 at 25; D.I. 530 at 25); Tr. at 137:15-22, 626:25-627:3. There were

separate competitor and noncompetitor royalty rates of 15% and 2%, respectively. Tr. at 140:11-

17 (Tumolo ). 10 The same rate applied regardless of the number of patents actually used. Id at

140:4-7; 1239:15-1240:1. lOX argues that Plaintiffs failed to present sufficient evidence of

technological comparability, or that the 15% competitor rate applies. (D.I. 510 at 25).

        First, 1OX argues that Plaintiffs did not go beyond "surface similarity" to support

technological comparability. (D.I. 510 at 25 (quoting Finjan, Inc. v. Blue Coat Sys., Inc., 879

F.3d 1299 (Fed. Cir. 2018))). In Finjan, the court found insufficient evidence to support a

damages award based in part on a prior jury verdict. 879 F.3d at 1312. The court found no

evidence showing the patents in the prior case were economically or technologically comparable

to the asserted patent in Finjan. Id Rather, the fact that the infringing products in the prior case

"were also in the computer security field" and that the parties were competitors, was mere

"surface similarity" and "far too general to be the basis for a reasonable royalty calculation." Id

        Regarding technological comparability, Dr. Sia testified that "the Caliper patents dealt

with microfluidics and all sorts of ways to control fluids really accurately and so forth," and the

asserted patents dealt with the "same subject matter, but with droplets." Tr. at 441 :13-442:2. Dr.

Sia also described a few Caliper patents, noting that, although they were not doing droplets, they

"dealt with manipulating tiny amounts of fluids, mixing, performing nucleic acid reactions, a


        10
           Ms. Tumolo, president oflife sciences at Bio-Rad, became familiar with the Caliper/RainDance
agreement through diligence related to Bio-Rad's acquisition ofRainDance. Id. at 113:8-9, 138:7-139:1.

                                                      29
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 30 of 34 PageID #: 43057



whole tool box of reactions and things you can do on a chip," which is "what the [asserted]

patents deal with." Id. at 442:11-24. Dr. Sia's testimony goes beyond "surface similarity." In

Finjan, the only technological similarity was the field of "computer security." 879 F.3d at 1312.

Here, Dr. Sia testified that both sets of patents related not only to the field of microfluidics, but

specific ways to control fluids and conduct reactions in small amounts of fluids. Based on Dr.

Sia's testimony, a reasonable juror could conclude that the Caliper patents and the asserted

patents are technologically comparable.

        Second, 1OX argues that the competitor rate cannot apply because RainDance paid

Caliper the noncompetitor rate. (D.I. 510 at 25). Although RainDance may have paid the lower

rate, it is undisputed that RainDance and Caliper agreed to the competitor rate as the result of an

arms-length negotiation. (D.I. 510 at 25; D.I. 530 at 26; D.I. 535 at 11). Further, Ms. Tumolo

testified that once RainDance became a competitor, the higher rate would apply. Tr. at 140:11-

18. Therefore, Mr. Malackowski had sufficient support to rely on the competitor rate as a prior

license relevant to the hypothetical negotiation.

           2. Applera/Bio-Rad (PTX 128)

        lOX asserts that the Applera/Bio-Rad license covered "Nobel Prize-winning technology,

licensed for over $2 billion, related to real-time PCR and thermal cycler instruments, including

the 'foundational' Higuchi patent." (D.I. 510 at 25). In contrast, lOX argues that its products do

not use PCR reactions, it does not make thermal cyclers, and the asserted patents brought in less

than $2 million in royalties. (Id. at 26).

        1OX conflates early PCR patents and the Higuchi patent licensed in the Applera/Bio-Rad

agreement. Kary Mullis won the Nobel Prize for his PCR inventions made in the 1980s. Tr. at

 1161:24-1162:3. There was no evidence that any of the Mullis patents were licensed as part of



                                                    30
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 31 of 34 PageID #: 43058



the Applera agreement. Id at 1236:17-1237:3. Ms. Tumolo explained that, in contrast, the

Higuchi patent "enabled monitoring of a PCR reaction," and was licensed for "a relatively new

technology at the time called real[-]time PCR." Id at 154: 16-23. She further testified that even

with the Higuchi technology, Bio-Rad "had to do a lot of heavy lifting" and "ended up with a lot

of patents [itself] around the product that [it] developed using this license." Id at 155:15-24.

         On reply, 1OX argues that the Higuchi patent must be considered with Applera' s entire

PCR patent portfolio, because the Applera agreement was part of a global settlement. (D.I. 535

at 12). Mr. Malackowski agreed that the Applera agreement was part of a "three-part resolution"

comprising three separate agreements. Tr. at 660:7-24. However, there was no evidence that

those other agreements addressed the Higuchi patent or included patents licensed for $2 billion.
                                                                                                        '
See id at 196:19-197:3, 1161:1-20. Dr. Sullivan merely made the conclusory statement that the

agreements "all are surrounding certain technology that was foundational to the industry." Id. at

1161 :23-24. Therefore, there was sufficient evidence for the jury to find the Applera/Bio-Rad

agreement economically comparable to the hypothetical license. 11

         Plaintiffs presented very little, however, regarding technological comparability. Dr. Sia

testified that the Higuchi patent was for "an instrument for doing real-time PCR," and the

asserted patents "allow you to do a lot of different types of reactions, and PCR is one of those

important reactions." Id at 443:4-13. That is not sufficient to support a finding of technological

comparability. The fact that the asserted patents cover droplet technology, which may be used to

conduct many types of reactions, does not mean that any patent relating to those reactions is




         11
            1OX also raises the new argument on reply that Plaintiffs failed to account for the "offset provision" in
the agreement, which resulted in an effective rate of7-8%, rather than 15%. (D.I. 535 at 12). The issue is waived
since it was not raised in the opening brief. In any event, there was conflicting expert testimony at trial. Tr. at
665:13-666:15, 1163:10-22, 1237:22-1238:22. IOX has not shown that the jury had insufficient support to find the
15% rate applied.

                                                         31
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 32 of 34 PageID #: 43059



technologically comparable. (See D.I. 535 at 13). Therefore, Plaintiffs failed to provide

substantial evidence that the Applera/Bio-Rad license is technologically comparable such that it

can support a reasonable royalty calculation.

             3. Applied BioSystems/QuantaLife (PTX 412)

        1OX argues that the Applied Bio Systems license related to the use of the taq polymerase

enzyme in PCR and is not technologically comparable to the hypothetical license. 1OX relies on

the testimony of its expert, Dr. Quackenbush. Dr. Quackenbush opined that, of the patents in the

Applied BioSystems agreement, "the only one that's really worth consid~ring is the taq

polymerase license." Tr. at 1126:7-19. He went on to find that the asserted patents "just aren't

comparable," as they "discuss changes to microfluidic technology, but they haven't transformed

the field in a way that taq polymerase has." Tr. at 1126:19-1127:2.

        It appears undisputed that the Applied BioSystems license covered patents necessary for

PCR. Ms. Tumolo described the patents as "sort of basic rights if you want to do PCR." 12 "They

are surrounding polymerases, especially enzymes, things that makes the reaction go .... [S]o if

you wanted to do PCR and you needed that enzyme, which you do, you needed these patents."

Id at 146:4-10. Likewise, Dr. Sia stated that the license was "for some reagents for doing ...

PCR," and specifically "that would help you to do PCR in an improved manner." Id at 443:14-

20.

        Regarding technological comparability, Dr. Sia stated that the asserted patents "also deal

with the subject [of] trying to do PCR and trying to do it better using the droplet technologies."

Id at 443 :20-22. He also noted that QuantaLife was "licensing the reagents for doing ... PCR in

droplets." Id at 444:4-8. Based on Dr. Sia's testimony, a reasonable juror could conclude that


        12
            Ms. Tumolo became familiar with the Applied BioSystems/QuantaLife agreement through diligence
related to Bio-Rad's acquisition ofQuantaLife. Tr. at 145:19-22.

                                                     32
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 33 of 34 PageID #: 43060



the Applied BioSystems license, like the hypothetical license, covered technology necessary to

conduct reactions in droplets, and thus is technologically comparable.

   B. Apportionment

       For the following reasons, l0X's motion is DENIED with respect to apportionment.

       l0X argues that Mr. Malackowski's testimony should never have been admitted because

he applied an "untested and unreliable theory of 'comparable apportionment."' (D.I. 510 at 27).

l0X raised the same argument under Daubert. I held, "The Federal Circuit does not limit

apportionment to specific methodologies, because flexibility is required to determine fact-

dependent damages. As a methodology, I see no problem with using comparable licenses to

establish a reasonable royalty rate, without performjng a separate apportionment analysis, where

there is a logical basis for doing so." (D.I. 361 at 16 (citations omitted)). I excluded Mr.

Malackowski's initial opinion because he failed to explain how the royalty rates in the prior

licenses were "apportioned in a comparable fashion to the contribution of the patented

technology to the accused products." (D.I. 361 at 17 n.3). I allowed Mr. Malackowski to submit

a supplemental report, however, which I found "fill[ed] the gaps in his initial report." (D.I. 425

at 4-5). "Mr. Malackowski compared the unpatented features of the accused product with what

he considered to be the unlicensed features of the products in the [prior] licenses." (Id at 5).

Specifically, he matched an analogous unlicensed feature to each unpatented feature identified

by l0X's damages expert, Dr. Sullivan. (Id at 5 & n.2). Mr. Malackowski's trial testimony was ·

consistent with the methodology in his expert reports. Tr. at 623:21-624:20, 625:24-626:627:3,

630:3-12. Therefore, I find his testimony was properly admitted.

   C. Foreign Sales




                                                 33
Case 1:15-cv-00152-RGA Document 559 Filed 07/09/19 Page 34 of 34 PageID #: 43061



        For the following reasons, l0X's motion is DENIED with respect to foreign sales

 damages.

        lOXargues that no reasonable juror could have found infringement under§ 271(£)(2), the

 only basis for damages on l0X's foreign sales, or infringement of the '083 patent, the only patent

 to which§ 271(£)(2) applies. (D.I. 510 at 30). I found infringement under§ 271(£)(2), including

 infringement of the '083 patent, supported by substantial evidence. See supra Sections IV.A,

 IV.F. Therefore, l0X's argument is moot.

VII.    NEW TRIAL

        The decision Jo grant or deny a new trial is within the discretion of the district court.

 Allied Chem., 449 U.S. at 36. l0X has not shown that "a miscarriage of justice would result if

 the verdict were to stand," the verdict "cries out to be overturned," or the verdict "shocks [the]

 conscience." Williamson, 926 F.2d at 1352-53. Therefore, lOX's motion for a new trial is

 DENIED.

VIIl.   CONCLUSION

        A separate order will be entered.




                                                  34
